Citation Nr: 1004466	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to May 
1946, during World War II.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from various rating decisions of the RO.  

By way of a May 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective on March 22, 2002.  A November 2002 rating 
decision increased the rating to 30 percent, effective on 
March 22, 2002.  A December 2002 rating decision continued 
the 30 percent assigned rating.  

By way of a November 2006 rating decision, the RO increased 
the rating to 50 percent, effective on February 13, 2004.  
The RO construed the Veteran's appeal as untimely and 
treated his February 13, 2004 written statement as a claim 
for increase.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case (SOC) to the Veteran, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (2009).  

The Veteran filed a premature VA Form 9 in October 2003 
disputing the rating assigned.  The Veteran was mailed an 
SOC on December 15, 2003.  The same month, the Veteran's 
representative filed a submission of evidence.  The Board 
construes this statement to be a valid substantive and 
timely appeal when combined with his intent to appeal, as 
indicated by the Form 9 that was filed prematurely.  

Therefore, the Veteran has perfected a timely appeal, with 
respect to the above issue; and, hence the effective date of 
the claim is March 22, 2002 (the date he filed his original 
claim).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).  


FINDING OF FACT

The clinical signs and manifestations of the service-
connected PTSD more nearly approximate a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
thinking and mood due to symptoms of social avoidance, 
isolation, intrusive memories, flashbacks, nightmares, 
insomnia, hypervigilance, exaggerated startle responses, 
anxiety, depressed mood, memory loss, poor concentration, 
irritability, panic attacks, auditory illusions, and anger 
outbursts and adapting to stressful circumstances and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment are not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent, 
but no more for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.130 including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in May 2002 prior to 
the initial adjudication of his claim for PTSD in a May 2002 
rating decision.  An additional VCAA letter was sent in 
April 2009.  

The VCAA letters indicated the types of evidence necessary 
to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both 
his private and VA medical treatment records.  

Thereafter, the Veteran received additional notice in March 
2006 pertaining to the downstream disability rating and 
effective date elements of the claim, with subsequent 
adjudication of his claim in an October 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating has been 
assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  Also, it is 
of controlling significance that, after awarding the Veteran 
service connection for PTSD and an assigning an initial 
disability rating for the condition, he filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt 
of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his PTSD, included 
notice of the criteria for a higher rating and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran 
has done by perfecting his appeal.  See 38 U.S.C.A. §§ 
5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded a VA examination in May 2002, May 
2003, April 2007 and April 2009.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, 
VA medical records, VA examination reports, and statements 
from the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Entitlement to a Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Court has held that an appeal from an initial rating is 
a separate and distinct claim from a claim for an increased 
rating.  Fenderson, supra.  When assigning an initial 
rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Fenderson at 126.  
Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on facts found, a practice known as staged ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Diagnostic Code 9411, which is governed by the General 
Rating Formula for Mental Disorders set forth in 38 C.F.R. § 
4.130, provides that:

A 30 percent disability rating for PTSD is warranted when 
the veteran exhibits occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted when 
the veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted when 
the veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  

A 100 percent disability rating for PTSD is warranted when 
the veteran exhibits total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed, avoids 
friends, neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R    § 4.6.  

A March 2002 VA treatment record noted that the veteran had 
recurrent violent nightmares/ flashbacks about past combat 
experiences.  

The Veteran underwent a VA examination in May 2002 and 
reported auditory hallucinations, nightmares, flashbacks, 
hypervigilance, exaggerated startle response, depression, 
and anxiety.  

Upon mental status examination, the Veteran was dressed 
casually and cooperative.  His mood was neutral and affect 
appropriate.  His speech was normal and there were no 
perceptual problems.  His thought process and content were 
normal.  There was no suicidal ideation or homicidal 
ideation.  His insight and judgment were fair.  He also 
stated that he does not have any friends and was isolative.  
He was diagnosed with PTSD and assigned a GAF score of 50.  

An August 2002 statement from Dr. P.L. stated that the 
Veteran had PTSD and had had recurring nightmares since 
September 11, 2001.  He stated, in part, that the Veteran 
suffers from paranoia.  He could not watch war films or 
television programs pertaining to war.  He left his job 
prematurely as he was having difficulty relating to his co-
workers and customers.  (See also March 2002 written 
statement from Dr. P.L.).  

Treatment records from August 2002 to April 2004 reflect 
complaints and treatment for PTSD.  A January 2003 VA 
treatment record noted that the Veteran had good eye 
contact, coherent and relevant speech.  He had normal voice 
tone and rate.  His mood was sad and his affect was 
appropriate.  There was no gross thought disorder.  He 
denied suicidal or homicidal ideations or plans at the 
moment.  He had good impulse control, insight, and judgment.  
The Veteran was also taking medication for insomnia.  

An August 2003 treatment record noted that the Veteran had 
difficulty with his supervisors while he was working.  He 
also had isolated himself from friends and family members.  
He had anger and irritability problems, along with recurrent 
flashbacks.  

Upon examination, he had spontaneous coherent and relevant 
speech with normal tone and rate.  His mood was sad, but 
affect was appropriate.  There was no gross thought 
disorder.  He denied suicidal or homicidal ideation.  His 
insight and judgment were fair.  He was diagnosed with PTSD 
and assigned a GAF score of 51.  

The Veteran underwent another VA examination in May 2003.  
The Veteran denied suicidal behavior or hallucinations, but 
reported antidepressant treatment, nightmares, flashbacks, 
hypervigilance, exaggerated startle response and insomnia.  

Upon mental status examination, the Veteran was cooperative, 
and his mood was neutral.  His affect was blunted and his 
speech was normal.  Thought process and thought content was 
normal.  He was oriented to person, place, and time.  His 
insight, judgment, and impulse control were fair.  He was 
diagnosed with PTSD and assigned a GAF score of 50.  The VA 
examiner further stated that his psychiatric problem did not 
prevent him from getting employment.  

A July 2003 treatment record from Dr. D.C. noted, in part, 
that the Veteran suffered from anxiety and memory problems.  

An August 2003 statement from Dr. P.L. stated, in part, that 
the Veteran had had several panic attacks, recurring 
nightmares, flashbacks, and paranoia.  He also stated that 
the Veteran's mental demeanor, physical health and age make 
him unemployable.  

A September 2003 VA treatment record reflects, in part, 
complaints of anxiety.  

Private treatment records dated from September 2003 to 
August 2004 reflect, in part, that the Veteran reported 
having nightmares, anxiety, sadness, hypervigilance, 
intrusive thoughts, grief related to loss, insomnia, and 
impaired memory.  

A September 2004 Vet Center Summary stated, in part, that 
the Veteran was seen on a weekly basis for individual 
therapy.  Upon mental status examination, the Veteran was 
coherent and alert.  His range of affect was constricted.  
He was oriented x 3 and his motor activity was within normal 
limits.  

The Veteran's judgement and insight, however, were poor.  
His mood was sad and his concentration was severely 
impaired.  There were no delusions or hallucinations.  He 
suffered from insomnia, social avoidance (e.g., intolerant 
of crowds), exaggerated startle response, nightmares, 
flashbacks, and intrusive thoughts.  He reported isolating 
himself from his family and friends.  The Veteran was 
assessed as dysfunctional secondary to symptoms of PTSD.  

VA treatment records dated from October 2004 to October 2006 
reflect treatment for PTSD.  The Veteran complained of 
insomnia, depression, and nightmares.  He denied any 
suicidal or homicidal ideation.  The Veteran was taking 
medication for his symptoms.  

In April 2005, the Veteran reported that he was unable to 
have a moment without a constant reminder of his past combat 
memories.  His mood was euthymic and affect was appropriate.  
There was no gross thought disorder.  His impulse control 
was good and his insight and judgment were fair.  An October 
2005 record reflected the same.  

In January 2006, the Veteran was assigned a GAF score of 41.  
He complained of extreme guilt, difficulty sleeping, anger 
issues, and hypervigilance.  Subsequent treatment records 
dated from April 2006 to October 2006 reflected the same.  

An April 2007 VA examination reflects complaints of 
nightmares, flashbacks, hypervigilance, exaggerated startle 
response, depression, anxiety, and social isolation.  

Upon mental status examination, the Veteran was cooperative, 
his mood was neutral, and affect was blunted.  His speech 
was normal and there were no perceptual problems.  His 
thought processes and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  His insight, judgment, and impulse control 
were fair.  He was diagnosed with PTSD and assigned a GAF 
score of 50.  The VA examiner stated that his psychiatric 
problems did not prevent him from getting employment.  

A July 2007 VA treatment record reflects that the Veteran 
avoided crowds, that 75 to 80 percent of his daily thoughts 
were based on past combat experiences and that his mind 
worked overtime.  He complained of insomnia, flashbacks, and 
nightmares.  

Upon mental status examination, the Veteran's mood was 
euthymic with an appropriate affect.  There was no gross 
thought disorder.  He denied any suicidal or homicidal 
ideations or plans.  His insight and judgment were fair.  An 
October 2007 treatment record reflects that the Veteran had 
difficulty changing his way of thinking that dated back to 
his combat experiences.  He reported that he was having 
night sweats due to nightmares of combat and insomnia.  He 
reported that he isolated himself in his room and that 75 to 
80 percent of his daily thoughts were based on past combat 
experiences.  He complained of anger issues, hypervigilance, 
and irritability.  

Upon mental status examination, the Veteran's mood was 
euthymic with an appropriate affect.  There was no gross 
thought disorder, suicidal ideation, or homicidal ideations.  
His insight and judgment were fair.  

A November 2007 private statement from Dr. P.L. stated that 
the Veteran had been his patient since 1986.  Dr. P.L. 
further stated that he had witnessed the Veteran's various 
swings in mood and personal appearance.  He noted that the 
Veteran's once close relationship with friends and family 
had slowly deteriorated and that he was irritable with 
friends and family (uncontrollable at times).  He sought 
solace through isolation.  The Veteran reported insomnia, 
emotional and violent outbursts (sometimes causing harm to 
his wife), and deep depression.  

Dr. P.L. further stated that his PTSD symptoms interfered 
with routine activities on a daily basis and have prevented 
the Veteran from steady employment since 1982.  

VA treatment records dated from January 2008 to November 
2008 reflect complaints and treatment for PTSD.  A January 
2008 VA treatment record noted that the Veteran had been 
more depressed than usual.  He reported that he isolated 
himself in his room and that 75 to 80 percent of his daily 
thoughts were based on past combat experiences.  

From January 2008 to July 2008, he was assigned a GAF score 
of 41.  Upon mental status examination in July 2008, the 
Veteran had good eye contact, spontaneous coherent and 
relevant speech.  He had normal tone and rate.  His mood was 
euthymic with appropriate affect.  There was no gross 
thought disorder.  He denied any suicidal or homicidal 
ideations or plans.  He had good impulse control and his 
insight and judgment were fair.  

A November 2008 private statement from Dr. P.L. reflects 
that the Veteran had been suffering from both physical and 
emotional attacks due to his combat-related disabilities.  
He reported, in part, flashbacks, nightmares, difficulty 
completing menial tasks, and impaired memory.  There was no 
change from his previous mental status examination.  

A December 2008 VA treatment record reflected the same and 
noted no previous change in mental status examination.  

An April 2009 VA examination reflects complaints of 
flashbacks, insomnia, thrashing while asleep (wife 
occasionally has to sleep in another room to avoid being 
struck), nightmares, exaggerated startle response, 
hypervigilance, guardedness, social avoidance, isolative, 
mood swings, impatience, gets easily frustrated and upset 
and mildly restricted affect.  The examiner stated that the 
Veteran continued to exhibit severe symptoms, yet reported 
that his activities of daily living were mildly impaired.  

Upon mental status examination, the Veteran was poorly 
groomed, but dressed appropriately.  His motor activity was 
calm and his attitude was cooperative.  His mood was neutral 
with blunted affect.  There was no evidence of perceptual 
impairment or any evidence of a thought disorder.  

The Veteran denied suicidal or homicidal ideation.  He was 
oriented to time, place, and person.  His memory and 
concentration were intact.  His abstract reasoning, insight, 
judgment, and impulse control were intact.  

The Veteran did not appear to have any friends with the 
exception of his family.  He avoided recreational activities 
and socializing.  He stated that the Veteran's current 
functional impairments include isolation, flashbacks, sleep 
problems, mood swings, easily startled, hypervigilance, and 
restricted affect.  He further stated that he suffered from 
occupations and social impairment with a decreased 
reliability and productivity as a direct consequence of his 
isolative behaviors, heightened, arousal, impaired sleep, 
and mood swings.  He was diagnosed with chronic PTSD and 
assigned a GAF score of 50.  

A June 2009 VA treatment record noted no changes from the 
previous mental status examination of December 2008.  

The clinical signs and manifestations of the service-
connected PTSD are productive of a disability picture that 
more nearly approximate occupational and social impairment 
with deficiencies in most areas, such as work and family 
relations, and an inability to establish and maintain 
effective relationships.  
.
The evidence reflects that the Veteran's ability to maintain 
social relationships with friends, co-workers (when 
employed), and family is severely impaired without evidence 
of grossly inappropriate behavior or suicidal ideation.  

With regard to the Veteran's ability to maintain employment, 
the Veteran's private physician, Dr. P.L., has on multiple 
occasions stated that the Veteran's PTSD symptoms have 
prevented the Veteran from steady employment since 1982.  

Where as, the May 2003, April 2007, and April 2009 VA 
examiners have stated that his psychiatric problems do not 
prevent him from retaining employment.  However, in August 
2009, the RO granted the Veteran a total compensation rating 
based on individual unemployability as a result of his 
service-connected disabilities, primarily PTSD.  

Therefore, resolving all reasonable doubt in the Veteran's 
favor, the medical evidence suggests that the Veteran is 
unable to maintain employment due primarily to his PTSD 
symptoms, which is supported by numerous opinions from the 
Veteran's private physician.  

Although his PTSD symptoms prevent him from working, they do 
not reach the level of those manifestations for the 100 
percent schedular evaluation.  Specifically, this inability 
to work has not been due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living such as disorientation 
to time or place; or memory loss for names of close 
relatives, his own occupation or his own name.  

Taking all of this evidence into consideration, the Board 
finds that the Veteran's disability picture equates with the 
criteria for a 70 percent rating but not higher.  

The Veteran's PTSD has been no more than 70 percent 
disabling since the effective date of his claim on March 22, 
2002, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.  See Fenderson, supra.  

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization due 
exclusively to the service-connected disabilities such as to 
render impractical the application of the regular schedular 
standards.  The test is a stringent one for the Court has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside of the norm of such 
veteran.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough."  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  

However, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the rating currently 
assigned for PTSD is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Overall, the Board concludes that an initial rating of 70 
percent rating effective March 22, 2002 is warranted for 
PTSD.  


ORDER

An initial disability rating of 70 percent, but not higher 
for the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


